DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Double Patenting
The examiner acknowledges a Terminal Disclaimer filed for Application 16/232980 and directed to this application.  The Terminal Disclaimer was filed and approved on 5/28/2019.  Application 16/232980 has since become Patent Number 10,449,861 B1.  The approved Terminal Disclaimer filed for Application 16/232980 applies to the instant application for the statuary term of the granted patent to not extend beyond the expiration date of the full statutory term of the granted patent for the instant application.
Response to Amendment
The amendments to the specification and the below examiner’s amendment overcome the drawing objection and the specification objections from the previous office action (10/29/2020).  The drawing objection and the specification objections are withdrawn.
The amendments to claim 1 overcomes the claim objections from the previous office action (10/29/2020).  The claim objections are withdrawn.
The amendments to the claims cause the claim interpretation under 35 U.S.C. 112(f) to no longer be invoked.  35 U.S.C. 112(f) is not invoked for any claims of this application.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (10/29/2020).  The 35 U.S.C. 112(b) rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chethan K. Srinivasa, Reg# 62,978 on 4/30/2021.
The application has been amended as follows: In the specification P[0093] line 1 (page 28), change the word “on” to --one--.
Allowable Subject Matter
Claims 1 thru 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 4/27/2021, and is the same as the reason for indicating allowable subject matter as stated in the previous office action (10/29/2020).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662